DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/727,380 in view of U.S. Patent Pub. 2019/0009531 (“Furukawa”). In particular, the claims below have similar language and limitations except the inclusion of a self diagnosis circuit, which is addressed by the Furukawa reference, as also indicated in the following rejection.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2018/0272700 (“Ito”) in view of U.S. Patent Pub. 2019/0009531 (“Furukawa”).
Claim 1
Ito discloses a liquid discharge head control circuit that controls an operation of a liquid discharge head that discharges a liquid from a nozzle, the liquid discharge head including a driving element that drives based on a driving signal to discharge the liquid from the nozzle (paragraph [0223], control circuit substrate 10), a restoration circuit that restores a pair of first differential signals to the first diagnosis signal (paragraph [0073], restoration circuit 330), a driving signal selection circuit that controls a supply of the driving signal to the driving element (driving signal unit 31), a first terminal electrically coupled to the driving signal selection circuit, and a second terminal, a third terminal, a fourth terminal, and a fifth terminal which are electrically coupled to the restoration circuit (paragraph [0073]), the liquid discharge head control circuit comprising: a conversion circuit that converts a base diagnosis signal being a base of the first diagnosis signal into the pair of first differential signals (paragraph [0079], conversion circuit); a first wiring which is electrically coupled to the first terminal and is used for propagating a first reference voltage signal to be supplied to the driving signal selection circuit (paragraph [0022], first through sixth wirings); -2-Application No. New U.S. Patent Application a second wiring which is electrically coupled to the second terminal and is used for propagating a second reference voltage signal to be supplied to the restoration circuit (paragraph [0022], first through sixth wirings); a third wiring which is electrically coupled to the third terminal and is used for propagating the second reference voltage signal to be supplied to the restoration circuit (paragraph [0022], first through sixth wirings); a fourth wiring which is electrically coupled to the fourth terminal and is used for propagating one signal of the pair of first differential signals (paragraph [0022], first through sixth wirings); a fifth wiring which is electrically coupled to the fifth terminal and is used for propagating the other signal of the pair of first differential signals (paragraph [0022], first through sixth wirings);   
	Ito does not appear to explicitly disclose a diagnostic circuit that performs self-diagnosis based on a first diagnosis signal and a second diagnosis signal.
 Furukawa discloses a similar liquid discharge head control circuit also including a self diagnosis circuit based on two signals (diagnosis circuit 2, paragraph [0153])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a diagnosis circuit, as disclosed by Furukawa, into the device of Ito, for the purpose of providing a predetermined ejection capability (Furukawa, paragraph [0049]).

Claim 2
Ito discloses a liquid discharge head control circuit that controls an operation of a liquid discharge head that discharges a liquid from a nozzle (paragraph [0223], control circuit substrate 10), the liquid discharge head including a driving element that drives based on a driving signal to discharge the liquid from the nozzle (discharge heads 20), a restoration circuit that restores a pair of first differential signals to the first diagnosis signal (paragraph [0073], restoration circuit 330), a driving signal selection circuit that controls a supply of the driving signal to the driving element (driving signal unit 31), a first terminal electrically coupled to the driving signal rcuit that outputs the driving signal (paragraph [0063], driving signal), wherein the fourth wiring and the fifth wiring are arranged side by side, -4-Application No. New U.S. Patent Application in a direction intersecting with a direction in which the fourth wiring and the fifth wiring are arranged, the second wiring is located to overlap the fourth wiring, and the third wiring is located to overlap the fifth wiring (paragraph [0250]).  
	Ito does not appear to explicitly disclose a diagnostic circuit that performs self-diagnosis based on a first diagnosis signal and a second diagnosis signal.
Furukawa discloses a similar liquid discharge head control circuit also including a self diagnosis circuit based on two signals (diagnosis circuit 2, paragraph [0153])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a diagnosis circuit, as disclosed by Furukawa, into the device of Ito, for the purpose of providing a predetermined ejection capability (Furukawa, paragraph [0049]).
  
Claim 3
Ito in view of Furukawa discloses the liquid discharge head control circuit according to claim 1, wherein the conversion circuit converts a base clock signal being a base of a clock signal into a pair of second differential signals (paragraph [0064], original clock signal), the fourth wiring is also used as a wiring for propagating one signal of the pair of second differential signals, and the fifth wiring is also used as a wiring for propagating the other signal of the pair of second differential signals (Ito, paragraph [0251], differential signals propagated).  

Claim 4
Ito in view of Furukawa discloses the liquid discharge head control circuit according to claim 1, wherein the conversion circuit converts a base print data signal being a base of a print data signal for defining a waveform selection of the driving signal into a pair of third differential signals, the fourth wiring is also used as a wiring for propagating one signal of the pair of third differential signals, and the fifth wiring is also used as a wiring for propagating the other signal of the pair of third differential signals (Ito, paragraph [0070]).  

Claim 5
Ito in view of Furukawa discloses the liquid discharge head control circuit according to claim 1, wherein -5-Application No. New U.S. Patent Application the diagnostic circuit performs the self-diagnosis based on a third diagnosis signal and a fourth diagnosis signal in addition to the first diagnosis signal and the second diagnosis signal.  
	Ito in view of Furukawa does not appear to explicitly disclose performing self diagnosis also based on a fourth diagnosis signal.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to diagnose further based on a fourth diagnoses, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  One would have been motivated to duplicate the performing diagnoses on additional signals for the purpose prevent a situation of the diagnosis process beginning due to malfunction in timing (Furukawa, paragraph [0317]).  

Claim 6
Ito in view of Furukawa discloses the liquid discharge head control circuit according to claim 5, wherein the liquid discharge head further includes a sixth terminal electrically coupled to the driving signal selection circuit (Ito, paragraph [0022], first through sixth wirings), and a seventh terminal electrically coupled to the restoration circuit (Ito, paragraph [0254],seventh wiring), the liquid discharge head control circuit further includes a sixth wiring which is electrically coupled to the sixth terminal and is used for propagating the first reference voltage signal to be supplied to the driving signal selection circuit (Ito, paragraph [0254]), and a seventh Ito, paragraph [0255]) 

Claim 13
Ito discloses a liquid discharge apparatus comprising:-6-Application No. New U.S. Patent Application a liquid discharge head that discharges a liquid from a nozzle (Fig. 3); and a liquid discharge head control circuit that controls an operation of the liquid discharge head (paragraph [0223], control circuit substrate 10), the liquid discharge head including a driving element that drives based on a driving signal to discharge the liquid from the nozzle (discharge head with drive elements, paragraph [0009]), a restoration circuit that restores a pair of first differential signals to the first diagnosis signal (paragraph [0073], restoration circuit 330), a driving signal selection circuit that controls a supply of the driving signal to the driving element (driving signal unit 31), a first terminal electrically coupled to the driving signal selection circuit, a second terminal, a third terminal, a fourth terminal, and a fifth terminal which are electrically coupled to the restoration circuit (paragraph [0073]), and the liquid discharge head control circuit including a conversion circuit that converts a base diagnosis signal being a base of the first diagnosis signal into the pair of first differential signals (paragraph [0079], conversion circuit), a first wiring which is electrically coupled to the first terminal and is used for propagating a first reference voltage signal to be supplied to the driving signal selection circuit (paragraph [0022], first through sixth wirings), a second wiring which is electrically coupled to the second terminal and is used for propagating a second reference voltage signal to be supplied to the restoration circuit (paragraph [0022], first 
Ito does not appear to explicitly disclose a diagnostic circuit that performs self-diagnosis based on a first diagnosis signal and a second diagnosis signal.
Furukawa discloses a similar liquid discharge head control circuit also including a self diagnosis circuit based on two signals (diagnosis circuit 2, paragraph [0153])).
Furukawa, into the device of Ito, for the purpose of providing a predetermined ejection capability (Furukawa, paragraph [0049]).

Claim 14
Ito discloses a liquid discharge apparatus comprising: a liquid discharge head that discharges a liquid from a nozzle (Fig. 3); and a liquid discharge head control circuit that controls an operation of the liquid discharge head (paragraph [0223], control circuit substrate 10), the liquid discharge head including a driving element that drives based on a driving signal to discharge the liquid from the nozzle (discharge head with drive elements, paragraph [0009]), a restoration circuit that restores a pair of first differential signals to the first diagnosis signal (paragraph [0073], restoration circuit 330), a driving signal selection circuit that controls a supply of the driving signal to the driving element (driving signal unit 31), a first terminal electrically coupled to the driving signal selection circuit, and a second terminal, a third terminal, a fourth terminal, and a fifth terminal which are electrically coupled to the restoration circuit (paragraph [0073]), the liquid discharge head control circuit including: a conversion circuit that converts a base diagnosis signal being a base of the first diagnosis signal into the pair of first differential signals (paragraph [0079], conversion circuit);-9-Application No. New U.S. Patent Application a first wiring which is electrically coupled to the first terminal and is used for propagating a first reference voltage signal to be supplied to the driving signal selection circuit (paragraph [0022], first through sixth wirings), a second wiring which is electrically coupled to the second terminal and is used for propagating a second reference voltage signal to be supplied to the restoration circuit (paragraph [0022], first 
Ito does not appear to explicitly disclose a diagnostic circuit that performs self-diagnosis based on a first diagnosis signal and a second diagnosis signal.
Furukawa discloses a similar liquid discharge head control circuit also including a self diagnosis circuit based on two signals (diagnosis circuit 2, paragraph [0153])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a diagnosis circuit, as disclosed by Furukawa, into the device of Ito, for the purpose of providing a predetermined ejection capability (Furukawa, paragraph [0049]).

Claim 15
Ito in view of Furukawa discloses the liquid discharge apparatus according to claim 13, wherein the conversion circuit converts a base clock signal being a base of a clock signal into a pair of second differential signals (Ito, paragraph [0064], original clock signal), the fourth wiring is also used as a wiring for propagating one signal of the pair of second differential signals, and the fifth wiring is also used as a wiring for propagating the other signal of the pair of second differential signals (Ito, paragraph [0251], differential signals propagated).    

Claim 16
Ito in view of Furukawa discloses the liquid discharge apparatus according to claim 13, wherein the conversion circuit converts a base print data signal being a base of a print data signal for defining a waveform selection of the driving signal into a pair of third differential signals, the fourth wiring is also used as a wiring for propagating one signal of the pair of third differential signals, and the fifth wiring is also used as a wiring for propagating the other signal of the pair of third differential signals (Ito, paragraph [0070]).    

Claim 17
Ito in view of Furukawa discloses the liquid discharge apparatus according to claim 13, wherein the diagnostic circuit performs the self-diagnosis based on a third diagnosis signal and a fourth diagnosis signal in addition to the first diagnosis signal and the second diagnosis signal Furukawa, paragraph [0045], first and second diagnosis signals; paragraph [0318], third diagnoses signal). 
	Ito in view of Furukawa does not appear to explicitly disclose performing self diagnosis also based on a fourth diagnosis signal.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to diagnose further based on a fourth diagnoses, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  One would have been motivated to duplicate the performing diagnoses on additional signals for the purpose prevent a situation of the diagnosis process beginning due to malfunction in timing (Furukawa, paragraph [0317]).  

Claim 18
Ito in view of Furukawa discloses the liquid discharge apparatus according to claim 17, wherein the liquid discharge head further includes a sixth terminal electrically coupled to the driving signal selection circuit (Ito, paragraph [0022], first through sixth wirings), and a seventh terminal electrically coupled to the restoration circuit (Ito, paragraph [0254],seventh wiring), and the liquid discharge head control circuit further includes a sixth wiring which is electrically coupled to the sixth terminal and is used for propagating the first reference voltage signal to be supplied to the driving signal selection circuit (Ito, paragraph [0254]), and a seventh wiring which is electrically coupled to the seventh terminal and is used for propagating the third diagnosis signal, wherein the sixth wiring and the sixth terminal may be electrically in contact with each other at a sixth contact portion, the seventh wiring and the seventh terminal may be Ito, paragraph [0255]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/ERICA S LIN/Primary Examiner, Art Unit 2853